Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tetsuka et al. (7,105,961).
Regarding claim 1, Tetsuka et al. shows a connection structure of an electric component, comprising:
an electric component main body (64, Figs. 5 and 6) having a connection terminal (10, 11);
a connector (57) for wiring which is connected with the connection terminal (10, 11); 
a base member (1A); and 
a cover member (2A); 
wherein the base member comprises an accommodation recessed part (2a2-2b2, 2c2, 2d2) which accommodates inside a connected portion between the connection 
wherein the cover member (2A) is attached to the base member so as to cover the opening part; and 
wherein an inside of the accommodation recessed part is filled with a sealing material (12, Fig. 5) which seals the connected portion between the connection terminal and the connector, and the sealing material (12) fixes the connected portion, the base member and the cover member to each other (Fig. 5).
Regarding claim 7, Tetsuka et al. also shows wherein the connector comprises: a fixing tool (11) which is connected with the connection terminal (10) of the electric component main body; and a wire (57)  which is electrically connected with the connection terminal through the fixing tool, wherein the cover member comprises an upper side recessed part for accommodating the wire, the base member comprises a lower side recessed part at a position facing the upper side recessed part, and a through-hole for passing  the wire to an outer side is formed by the upper side recessed part and the lower side recessed part. 
Regarding claim 8, Tetsuka et al. also shows wherein the electric component main body is the motor (51, Fig. 1).
Regarding claim 9, Tetsuka et al. also shows a connection method of an electric component which uses an electric component main body having a connection terminal, a connector which is connected with the connection terminal, a base member comprising an accommodation recessed part having an opening part opened to an upper side, and a cover member, the connection method comprising (Figs. 1, 3, 5, and 6):
a disposing process, in which the base member is disposed so that a connected portion between the connection terminal and the connector is accommodated in the accommodation recessed part (Fig. 6) of the base member (1A);
a filling process, in which a sealing material (12) is filled in an inside of the accommodation recessed part so as to seal the connected portion between the connection terminal and the connector (Fig. 5);
an attaching process, in which the cover member (2) is attached to the base member so as to cover the opening part of the accommodation recessed part and contact with the sealing material; and
a hardening process (Fig. 1), in which the sealing material is hardened to fix the connected portion between the connection terminal and the connector, the base member, and the cover member to each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 2-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka et al.  in view of Yukihiro et al. (JP2009087855).
Regarding claim 2, Tetsuka et al. shows all of the limitations of the claimed invention except for wherein an inner face of the cover member facing the accommodation recessed part is formed with a protruded part (between 2a1 and 2b1) which is protruded toward the sealing material filled in the accommodation recessed part and is adhered to the sealing material.
Yukihiro et al. shows a protruded part (85) for the purpose of increasing mechanical strength.
	Since Tetsuka et al. and Yukihiro et al. are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a protruded part as taught by Yukihiro et al. for the purpose discussed above.
Regarding claim 3, Yukihiro et al. also shows wherein the base member comprises a boss hole (slot between 52) which accommodates a tip end of the protruded part.
Regarding claim 4, Yukihiro et al. also shows wherein the base member (31) is formed with a rib (52) so as to be protruded toward the sealing member sealing material.
Regarding claim 8, Tetsuka et al. also shows wherein the electric component main body is the motor (51, Fig. 1).
Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuka et al.  in view of JP3019353.

JP3019353 shows a protruding shaped part with a guide groove (11, 20) for the purpose of connecting the two component together.
	Since Tetsuka et al. and JP3019353 are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a protruding shaped part with a guide groove as taught by JP3019353 for the purpose discussed above.
Regarding claim 6, Tetsuka et al. also shows wherein a side part of the cover member (5, Fig. 5) is disposed so as to cover an outer side of a side part of the base member in a state that the cover member is attached to the base member.
Regarding claim 8, Tetsuka et al. also shows wherein the electric component main body is the motor (51, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANG D. LE/
Examiner
Art Unit 2834



3/18/2022

/DANG D LE/Primary Examiner, Art Unit 2834